Citation Nr: 0607993	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a 
December 1972 rating decision of the RO, which denied service 
connection for a back disability.


REPRESENTATION

Veteran represented by:  Robert M. Hodge, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision that there was no CUE 
in a December 1972 RO decision denying service connection for 
a back disability.  

In June 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.  

In a March 2005 decision, the Board determined that there was 
no CUE in the December 1972 RO rating decision, and denied 
the veteran's appeal.  The veteran appealed the March 2005 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2005 Order, the Court 
granted a Motion for Remand filed by the VA Secretary, which 
the veteran did not oppose, and remanded the case back to the 
Board pursuant to 38 U.S.C. § 7252(a).  

In January 2006, the veteran's representative submitted 
argument and copies of medical documents relevant to the 
issue of entitlement to service connection for a back 
disability.  In his argument, the representative requested 
the Board to remand the "CUE and new claim to the AOJ for 
review of the newly-submitted medical evidence."  It is 
apparent from such submissions that the veteran is applying 
to reopen his claim of entitlement to service connection for 
a back disability based on new and material evidence.  This 
issue has not been adjudicated by the RO or certified on 
appeal.  Moreover, as it is not inextricably intertwined with 
the CUE issue currently on appeal, it is referred to the RO 
for further appropriate consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  

In that regard, the Board notes that additional medical 
evidence in the form of recent private treatment records and 
statements, which were added to the claims file in November 
2005 and January 2006, are pertinent to the veteran's 
application to reopen a claim of entitlement to service 
connection for a back disability, but are not relevant to the 
CUE decided herein below.  As will be discussed, CUE claims 
involve review of the evidence of record at the time of the 
final decision being challenged.  Thus, the additional new 
evidence does not require a waiver of RO initial 
consideration of the evidence, prior to the Board proceeding 
to address the CUE issue.  38 C.F.R. §§ 19.37, 20.1304 
(2005).  


FINDINGS OF FACT

1.  In a December 1972 rating decision, the RO denied service 
connection for a back disability; the veteran did not appeal 
the decision.    

2.  The December 1972 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  The December 1972 RO rating decision denying service 
connection for a back disability is final.  38 U.S.C. § 
4005(c) (1970); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.160(d), 19.118 (1972); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2005).

2.  The December 1972 rating decision that denied service 
connection for a back disability was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The duties to notify and assist contained in The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the decision challenged, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)); see 
also Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 
2001).  The Board nonetheless notes that the veteran in this 
case has been clearly advised of the criteria governing 
determinations as to CUE and the evidence considered in this 
appeal, and has been afforded opportunity to respond, to 
include at a personal hearing before the undersigned in June 
2004.  Therefore, the Board finds that the record is ready 
for appellate review.

II.  CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).

In a decision dated in December 1972, the RO denied service 
connection for a back disability.  By letter in December 
1972, the RO notified the veteran of its rating decision and 
of his appellate rights at his address of record.  The 
veteran did not appeal the December 1972 decision.  Thus, the 
December 1972 decision became final.  38 U.S.C. § 4005(c) 
(1970); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d), 
19.118 (1972); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2005).

In November 1998, the veteran submitted an application to 
reopen his claim of service connection for a back disability.  
In decisions dated in September 1999 and May 2000, the RO 
determined that new and material evidence had not been 
received to reopen his claim.  By letters dated in October 
1999 and May 2000, the RO notified the veteran of its rating 
decisions and of his appellate rights at his address of 
record.  The veteran did not appeal the September 1999 and 
May 2000 decisions.  Thus, these decisions also became final.  
38 U.S.C.A. § 7105 (West 1991 and 2002); 38 C.F.R. §§ 
3.160(d), 20.201, 20.302 (1999, 2000, and 2005).

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  Id at 44.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of CUE.  Id at 44.  

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  "It does not matter whether a particular RO 
decision was or was not a merits adjudication, because the 
disposition of the CUE claim would ultimately turn on the 
same question . . . the Board would have to decide whether, 
had the error not been made, the outcome after reopening - 
that is, on the merits - would have 'manifestly' been 
changed."  See Crippen v. Brown, 9 Vet. App. 412, 421 
(1996), citing Mason (Sangernetta) v. Brown, 8 Vet. App. 44, 
53 (1995), for the proposition that the failure to fulfill 
the duty to assist does not constitute CUE.  See also Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

In this appeal the veteran argues that CUE exists in the 
rating decision of December 1972, which is the initial 
decision denying his claim of service connection for a back 
disability.  He claims that a review of his service medical 
records would have shown that his back condition was 
aggravated as a consequence of in-service activities such as 
carrying 50-pound tool boxes daily.  He claims that the 
rating decision in December 1972 should be reversed because 
service medical records reflect numerous instances, beginning 
four months after he entered service until two months prior 
to his discharge, where he received treatment for his back, 
and because he underwent low back surgery three years after 
his military discharge.  He testified in June 2004 that his 
surgery was due to a pre-existing back condition that 
worsened during service and afterwards.  He noted that he was 
first drafted in 1964 but was rejected on account of his back 
condition, and that he was drafted again and accepted for 
service in 1966.  He also indicated that, after his 
discharge, he did not see a doctor for his back until his 
back surgery in 1972.  

After a careful review of the evidence, the Board finds that 
the December 1972 RO rating decision was not clearly and 
unmistakably erroneous, as claimed by the veteran.  In 
December 1972, the RO denied service connection for a back 
disability, determining that the veteran's back condition 
existed prior to his enlistment and was not aggravated by 
service or by any incident in service.  The rating decision 
was based on the veteran's claim, service medical records, 
and a VA examination report.  On his claim filed in August 
1972, the veteran indicated that he had incurred a back 
injury during service in 1968 and that he began seeing a 
private doctor in August 1972 for a back injury.  

Service medical records showed that on a pre-induction 
physical examination in May 1964, the veteran had scoliosis, 
dorsolumbar, less than 1 inch to the right.  On another pre-
induction physical examination in May 1966, he had scoliosis, 
which was not considered disabling.  He was deemed qualified 
for induction and accepted into service.  On a medical 
history report at that time, the veteran denied any recurrent 
back pain.  In September 1966, the veteran was seen for right 
paraspinal muscle spasm.  Later in the month he was seen for 
low back strain from tightening a bolt.  In December 1966, he 
was seen for low back pain that was dull, aching, and 
intermittent since September 1966.  On examination, the back 
was "ok."  The impression was low back pain.  In November 
1968, he complained of low back pain, with a history of the 
same.  On examination, there was good range of motion.  The 
impression was muscle spasm.  In February 1969, he was seen 
for complaints of a sore back after picking up a heavy 
object.  He reported a long history of back pain.  On 
examination, there was tenderness of the paraspinus muscle 
and full range of motion.  In March 1969, he was seen for 
recurrent low back pain.  It was noted that he had mid 
dextroscoliosis with no history of trauma or polio.  He 
reportedly developed recurrent back pain after heavy lifting.  
On examination, there was no dorsal spine tenderness or 
spasm.  X-rays were within normal limits except for mild 
sigmoid scoliosis.  The impression was chronic lumbosacral 
strain.  The veteran was discharged from service in May 1969.  
On his physical examination for separation purposes that 
month, there were no back complaints and his spine was 
clinically evaluated as normal.  

The RO in its December 1972 rating decision also considered a 
VA examination report dated in November 1972.  On that 
report, the examiner noted in detail the veteran's history of 
treatment for his back during service, as well as a recent 
surgical fusion relating to the back in September 1972.  The 
diagnosis was residuals of recurrent low back ache, post 
recent discectomy and fusion lumbosacral region, in period of 
convalescence.  

It appears that the veteran is, in part, challenging the RO's 
application of the statutory and regulatory provisions in 
effect at the time of the December 1972 rating decision.  
From the statement of his representative received in January 
2006, he is evidently claiming that correct application of 
the existing law in December 1972 would have produced a 
manifestly different outcome, namely the award of service 
connection for a back disability.   

To determine whether the RO correctly applied the law at the 
time of the December 1972 rating decision, the Board must 
apply the laws and regulations then in effect.  The legal 
criteria in effect at the time of the December 1972 rating 
decision are as follows:  

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during a 
period of war, the United States will pay 
to any veteran thus disabled . . . 
compensation.  U.S.C. § 310 (1970); 38 
C.F.R. § 3.303(a) (1972).  

A veteran is considered to have been in 
sound condition when examined, accepted 
and enrolled for service, except as to 
defects, infirmities, or disorders noted 
at the time of the examination, 
acceptance, and enrollment, or where 
clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such.  38 
U.S.C. §§ 311, 337 (1970); 38 C.F.R. § 
3.304(b) (1972).  

A preexisting injury or disease will be 
considered to have been aggravated by 
service where there is an increase in 
disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  38 
U.S.C. § 353 (1970); 38 C.F.R. § 3.306(a) 
(1972).  Aggravation may not be conceded 
where the disability underwent no 
increase in severity during service on 
the basis of all the evidence of record 
pertaining to the manifestations of the 
disability prior to, during, and 
subsequent to service.  38 U.S.C. § 353 
(1970); 38 C.F.R. § 3.306(b) (1972).

In this case, the RO in December 1972 considered all of the 
evidence of record, which consisted of the veteran's 
application for disability compensation, service medical 
records, and a VA examination report, when it denied the 
veteran's claim of service connection.  The Board finds that 
the conclusion reached by the RO in the December 1972 rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  

The RO in December 1972 determined, in essence, that the 
evidence showed clearly and unmistakably that the veteran had 
a pre-existing back condition at the time of his service 
enlistment.  Scoliosis was noted in regard to the spine on 
his enlistment physical examination, so the veteran may not 
be presumed sound in regard to such defect.  Thus, in 
construing the evidence as demonstrating that a back 
condition pre-existed service, the RO's decision cannot be 
said to have been undebatably erroneous in December 1972.  

Further, in determining that there was no aggravation of a 
pre-existing back disability during service, the RO's 
decision in December 1972 also cannot be said to have been 
undebatably erroneous.  The record before the RO at that time 
showed that on a number of occasions during service the 
veteran was seen for back pain and was diagnosed variously 
with low back pain, muscle spasm, mild scoliosis, and lastly 
chronic lumbosacral strain.  At the time of his discharge in 
May 1969, however, there were no complaints referable to the 
back and his back was normal on his separation physical 
examination.  Moreover, there is no objective evidence of any 
post-service treatment for the back for more than three years 
(until the veteran underwent a discectomy in September 1972, 
as noted on a VA examination report dated in November 1972).  
From this evidence, the RO determined that there was no 
aggravation during service.  That is, the RO determined that 
the evidence did not show that the underlying back condition 
increased in severity.  Such decision may not be considered 
undebatably erroneous.  

In the present case, the veteran is apparently contending 
that the statutory or regulatory provisions extant at the 
time of the December 1972 RO decision were incorrectly 
applied, and that had the RO correctly applied the law, he 
would have been awarded service connection for a back 
condition.  The veteran's representative in a January 2006 
statement has specifically argued that the claim of CUE in 
this case is, in part, based on the RO's application of an 
invalid standard in rebutting the presumption of soundness 
under 38 U.S.C. § 1111 (or 38 U.S.C. § 311 at the time of the 
December 1972 rating decision).  He argues that VA should 
have proven, by clear and unmistakable evidence, both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service, in order to 
rebut the presumption of sound condition.  For this 
proposition, he cites to VAOGCPREC 3-2003 (July 16, 2003), 
summary published at 69 Fed. Reg. 25,178 (2004), and notes in 
a footnote that 38 U.S.C. § 1111 was in effect at the time of 
the December 1972 RO decision and that there was nothing in 
the opinion of the VA Office of General Counsel (VAOGCPREC 3-
2003) limiting its retroactive application.  

As applied to this case, he argues further that there was CUE 
in the RO's December 1972 decision by finding that there was 
a pre-existing defect, infirmity, or disorder as to both 
scoliosis and a lower back strain.  He asserts that the 
veteran was found to have scoliosis at the time of 
enlistment, but that the RO without medical basis linked such 
pre-existing condition to another condition of lumbosacral 
strain, for which the veteran was diagnosed during service.  
He states that there was no competent medical evidence of 
record reflecting a relationship between scoliosis and the 
signs and symptoms of the lumbosacral strain that was found 
in service.  The veteran's representative argues in essence 
that proper application of 38 U.S.C. § 1111 (or 38 U.S.C. § 
311 in 1972) would have resulted in the RO conclusion in 
December 1972 that the veteran's back strain, as separate and 
distinct from scoliosis, did not clearly and unmistakably 
pre-exist service.  He further argues that the unsupported 
conclusion that the scoliosis was related to the inservice 
diagnosis of lumbosacral strain, together with the 
misinterpretation of the presumption of soundness statute, 
was sufficient to establish CUE.  

The Board notes that the provisions of 38 C.F.R. § 3.304(b) 
have indeed been invalidated insofar as section 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOGCPREC 3-2003.  As 
indicated above, VAOPGPREC 3-2003 holds that in order to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111 (38 U.S.C. § 311 at the time of the September 1975 
rating decision), VA must show, by clear and unmistakable 
evidence, both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  However, because new interpretations of a law 
subsequent to an RO decision cannot form the basis for a 
valid claim of CUE, this legal interpretation is not 
applicable to the veteran's CUE claim.  See Smith (Rose) v. 
West, 11 Vet. App. 134, 137 (1998), quoting Berger v. Brown, 
10 Vet. App. 166, 170 (1997).  See also VAOPGCPREC 25-95 
(Dec. 6, 1995) and 38 C.F.R. § 3.105.  

Moreover, the RO's December 1972 conclusion that the 
veteran's low back condition existed prior to service, which 
the representative argues is improper to the extent that the 
RO relates the pre-existing scoliosis to the inservice 
diagnosis of lumbosacral strain, cannot be said to have been 
undebatably erroneous.  The representative's argument 
essentially represents a disagreement as to how the facts 
were weighed or evaluated.  That is to say, because the 
veteran was not diagnosed as having a low back strain at 
service entry, the representative alleges that the RO erred 
by failing to presume him sound for purposes of this 
disability.  In other words, the basis of this argument is 
that the RO came to the wrong conclusion based on the facts 
that were before it in December 1972 as to the precise back 
condition that pre-existed service.  This amounts to a mere 
disagreement as to how the RO evaluated the facts and is thus 
an inadequate basis on which to find CUE in the RO's 1972 
decision.  See Russell, supra.

The veteran and his representative have recently submitted 
medical evidence to the effect that the veteran's current 
lumbar spine strain condition may be related to his in-
service back condition, and in January 2006 have cited to an 
Internet website concerning scoliosis and its signs, 
symptoms, causes and treatment.  This is presumably in an 
effort to demonstrate through medical evidence that the RO's 
determination in 1972 was in error.  However, such 
submissions cannot be considered in this appeal any more than 
the opinion of a VA examiner (orthopedic specialist) in July 
2003 that the veteran's current lumbar spine condition was 
less likely than not related to his time in the military and 
more related to pre-existing back pain and conditions, which 
were not aggravated by service.  This is so because this 
evidence was not before the RO in 1972 and may not be 
considered with respect to this CUE claim.  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993) (subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision).

As to other contention that a review of his service medical 
records would have shown that the veteran's back condition 
was aggravated as a consequence of in-service activities, 
this argument too represents a disagreement as to how the 
facts were weighed or evaluated.  As noted above, 
disagreement with how the facts were weighed or evaluated 
does not constitute CUE.  There is nothing in the evidence 
from the time of the December 1972 rating decision that would 
compel a conclusion, to which reasonable minds could not 
differ, that service connection for a back disability was 
warranted.  The file shows that the RO's decision in December 
1972 was in accordance with U.S.C. §§ 311, 337, 353 (1970); 
38 C.F.R. §§ 3.304(b), 3.306(a), (b) (1972).  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In sum, the veteran has not 
shown an undebatable error in the December 1972 rating 
decision that would manifestly change the outcome of the 
decision.  That rating decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.  Consequently, the 
appeal must be denied.  


ORDER

As there is no CUE in the December 1972 RO rating decision, 
the appeal is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


